                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAORLINA
                              ASHEVILLE DIVISION
                             CASE NUMBER 1:20CV66

JANE ROE,                                            )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )
                                                     )
UNITED STATES OF AMERICA, et al.,                    )
                                                     )
       Defendants.                                   )


                                 NOTICE OF APPEARANCE

       Please take notice of the appearance of the following counsel on behalf of Defendants

United States of America, Judicial Conference of the United States, Administrative Office of the

United States Courts, United States Court of Appeals for the Fourth Circuit, Judicial Council of

the Fourth Circuit, the Federal Public Defender’s Office, Chief Judge Roslynn R. Mauskopf in her

official capacity, Director James C. Duff in his official capacity, Federal Public Defender Anthony

Martinez in his official capacity, General Counsel Sheryl L. Walter in her official capacity, Chief

Judge Roger L. Gregory in his official capacity, and James N. Ishida, in his official capacity.



                               RACHAEL WESTMORELAND
                                   U.S. Department of Justice
                            Civil Division, Federal Programs Branch
                                        1100 L Street, NW
                                     Washington, D.C. 20001
                                       Tel: (202) 514-1280
                                       Fax: (202) 616-8470
                            E-mail: rachael.westmoreland@usdoj.gov




                                                 1
This the 13th day of November, 2020.   Respectfully submitted,

                                        /s/ Rachael L. Westmoreland
                                       RACHAEL WESTMORELAND
                                       Trial Attorney (GA Bar No. 539498)
                                       U.S. Department of Justice
                                       Civil Division, Federal Programs Branch
                                       1100 L Street, NW
                                       Washington, D.C. 20001
                                       Tel: (202) 514-1280
                                       Fax: (202) 616-8470
                                       E-mail: rachael.westmoreland@usdoj.gov




                                          2
